DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 08/16/2022 have been entered.  Claims 1-9 and 11-20 remain pending.
The Prior Art is:
Walton et al., U.S. Patent Publication 2016/0258260, hereinafter Walton
Brown et al., U.S. Patent Publication 2018/0023386, hereinafter Brown
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1, 9, and 15, Applicant argues that Walton does not disclose the action of determining the direction of a dropped object using the magnetic field sensors, but rather simply counts the presence of such an element as it passes the object.  Examiner agrees that the primary focus of the magnetic sensors of Walton is the act of counting, however, in the absence of more specific structures recited which determine some aspect of the ball passing, or a specific method step which determines the direction, such an aspect is a necessary inferred condition of the system which can determine the direction of a dropped element as it passes a number of elements in the well (Walton discloses that a number of the magnetic sensor elements can be used and detecting the ball passing multiple sensors in the well would determine the direction using any one such sensor).  Examiner notes that to require a specific structure for the sensor or a specific action regarding determining the direction would require improperly imparting limitations from the specification into the claims in contradiction of instant paragraph 0071.  A reading of the specification provides no evidence to indicate that these limitations must be importing into the claims to give meaning to the disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  Examiner notes that such a direction determination is different from what is presented in the instant specification, however, the claim does not require the same level of detail regarding determining of changes in the magnetic field (as an example) which would define a feature not present in Walton.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al., U.S. Patent Publication 2016/0258260, in view of Brown et al., U.S. Patent Publication 2018/0023386, hereinafter referred to as Walton and Brown.
Regarding Claim 1, Walton discloses an apparatus comprising:
A magnet field sensor (multiple sensors 138) disposed adjacent to some number of permanent magnets (Paragraph 0023); and
A circuit connected to the magnetic field sensors, the circuit configured to:
Count one or more magnetically permeable objects that have passed by the magnetic field sensor (associated electronic circuitry may be configured to either count RF signals or compare RF signals with a memory; Paragraphs 0027-0029); and
Determine direction of the one or more magnetically permeable objects based on an output of the magnetic field sensor (in so far as the system can detect when a dart passes by a number of sensors proceeding in a given direction; Paragraph 0050).
While Walton discloses that the system may utilize multiple magnet configurations including permanent magnets, it does not specify the use of a first and a second permanent magnet with the sensor positioned therebetween.
Additionally, Brown teaches the use of a wellbore magnetic detection assembly which uses first and second permanent magnets (128/130) arranged at terminal upper and lower ends of a detection system (as seen in Figure 1), wherein a sensor (160) is arranged between the magnets (Paragraphs 0109, 0115-0116).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the sensor magnet assembly of Walton to include the terminal placed permanent magnets as taught by Brown.  Doing so merely constitutes a substitution of one generic magnetic arrangement for another to produce the predictable result of detecting a change in local magnetic permeability (MPEP 2143, Subsection I, B).  
Regarding Claim 2, Walton further discloses that the circuit is further configured to update a count based on the counting of the one or more magnetically permeable objects that has passed by the magnetic field sensor (Paragraphs 0027, 0029, 0030).
Regarding Claim 3, Walton further discloses that the circuit is further configured to send a signal to an electrically triggered device based on the updated count (the counting system is used to actuate a sliding sleeve based on reaching a specific count threshold; Paragraphs 0029-0031).
Regarding Claim 4, Walton further discloses that the sensors may take a variety of forms including but not limited to conductive coils (Paragraph 0023).
Regarding Claim 6, Walton further discloses that the one or more magnetically permeable objects are untethered (flow bore deployed darts seen in Figures 2A/B).
Regarding Claims 7 and 8, Walton further discloses that the deployable darts may be made from a variety of different materials, alloys, or combinations of materials including but not limited to iron, aluminum, copper, nickel, magnesium, and alloys thereof (Paragraphs 0031, 0065).  As a result, Examiner notes that the construction of a dart which includes at least combinations of iron, nickel, copper, and/or magnesium would produce a dart having materials with relative permeability greater than 3 and less than 2 as presented in the instant specification.
Regarding Claim 9, Walton discloses a method comprising:
Deploying one or more magnetically permeable objects into a tubular (200) into a tubular, wherein the tubular is disposed in a wellbore (106; Paragraph 0031); and
Counting the one or more magnetically permeable objects that pass a sensor (138) to produce a defined count, the sensor comprising:
A magnet field sensor (multiple sensors 138) disposed adjacent to some number of permanent magnets (Paragraph 0023); and
Determining the direction of the one or more magnetically permeable objects based on an output of the magnetic field sensor (in so far as the system can detect when a dart passes by a number of sensors proceeding in a given direction; Paragraph 0050).
While Walton discloses that the system may utilize multiple magnet configurations including permanent magnets, it does not specify the use of a first and a second permanent magnet with the sensor positioned therebetween.
Additionally, Brown teaches the use of a wellbore magnetic detection assembly which uses first and second permanent magnets (128/130) arranged at terminal upper and lower ends of a detection system (as seen in Figure 1), wherein a sensor (160) is arranged between the magnets (Paragraphs 0109, 0115-0116).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the sensor magnet assembly of Walton to include the terminal placed permanent magnets as taught by Brown.  Doing so merely constitutes a substitution of one generic magnetic arrangement for another to produce the predictable result of detecting a change in local magnetic permeability (MPEP 2143, Subsection I, B).  
Regarding Claim 11, Walton further discloses that the control circuit can update a count based on the counting of the one or more magnetically permeable objects that has passed by the magnetic field sensor (Paragraphs 0027, 0029, 0030).
Regarding Claim 12, Walton further discloses that the circuit is used to send a signal to an electrically triggered device based on the updated count (the counting system is used to actuate a sliding sleeve based on reaching a specific count threshold; Paragraphs 0029-0031).
Regarding Claim 13, in view of the modification made in relation to Claim 10, Brown further teaches that each of the permanent magnets (128/130) produce a magnetic field wherein when a object with a different magnetic permeability passes through, the magnetic field is distorted (as seen in Figures 2-4) wherein a detecting sensor will detect the changes in the local field which can be used to determine a direction based on the changes on the uphole and downhole field (Paragraphs 0109, 0115-0116).
Regarding Claim 14, Walton further discloses that the tubular extends from a wellbore into a subterranean formation (the rig 102 may also take the form of a wellhead; Paragraph 0015); and
Wherein determining the direction of the one or more magnetically permeable objects that pass the sensor comprises determining, for each of the objects, whether the magnetically permeable object is traveling away from the wellhead or towards the wellhead (in so far as the deployed elements are processed as moving downhole by the sensors; Paragraph 0050).
Regarding Claims 15 and 16, Walton discloses a system comprising:
A downhole tubular (generally work string tubulars forming 114) having a sidewall joining a sensor housing (housing for sensors 138);
A magnetic sensor (any of sensors 138) disposed within the sensor housing, the magnetic sensor comprising:
A magnet field sensor (multiple sensors 138) disposed adjacent to some number of permanent magnets (Paragraph 0023); and
A circuit connected to the magnetic field sensors, the circuit configured to:
Count one or more magnetically permeable objects that have passed by the magnetic field sensor (associated electronic circuitry may be configured to either count RF signals or compare RF signals with a memory; Paragraphs 0027-0029); and
Determine direction of the one or more magnetically permeable objects based on an output of the magnetic field sensor (in so far as the system can detect when a dart passes by a number of sensors proceeding in a given direction; Paragraph 0050);
	Ab electrically triggered device coupled to the magnetic sensor in the form of a sliding sleeve covering a sidewall port (the counting system is used to electrically actuate a sliding sleeve based on reaching a specific count threshold; Paragraphs 0029-0031)
While Walton discloses that the system may utilize multiple magnet configurations including permanent magnets, it does not specify the use of a first and a second permanent magnet with the sensor positioned therebetween.
Additionally, Brown teaches the use of a wellbore magnetic detection assembly which uses first and second permanent magnets (128/130) arranged at terminal upper and lower ends of a detection system (as seen in Figure 1), wherein a sensor (160) is arranged between the magnets (Paragraphs 0109, 0115-0116).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the sensor magnet assembly of Walton to include the terminal placed permanent magnets as taught by Brown.  Doing so merely constitutes a substitution of one generic magnetic arrangement for another to produce the predictable result of detecting a change in local magnetic permeability (MPEP 2143, Subsection I, B).  
Regarding Claim 17, Walton further discloses that the circuit is further configured to update a count based on the counting of the one or more magnetically permeable objects that has passed by the magnetic field sensor (Paragraphs 0027, 0029, 0030).
Regarding Claim 18, Walton further discloses that the circuit is further configured to send a signal to an electrically triggered device based on the updated count (as part of the counting system detecting a number of deployed darts, the counting system is used to actuate a sliding sleeve based on reaching a specific count threshold; Paragraphs 0029-0031).
Regarding Claims 19 and 20, Walton further discloses that the deployable darts may be made from a variety of different materials, alloys, or combinations of materials including but not limited to iron, aluminum, copper, nickel, magnesium, and alloys thereof (Paragraphs 0031, 0065).  As a result, Examiner notes that the construction of a dart which includes at least combinations of iron, nickel, copper, and/or magnesium would produce a dart having materials with relative permeability greater than 3 and less than 2 as presented in the instant specification.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (2016/0258260) in view of Brown (2018/0023386) as applied to Claim 1, and in further view of Libove et al., U.S. Patent 5,473,244, hereinafter referred to as Libove.
Regarding Claim 5, Walton in view of Brown teaches the limitations of Claim 1 as detailed above.  While both Walton and Brown teach features of the magnetic signal detection, it does not specify the use of a voltage rectifier and an op-amp as recited by the claim.
Additionally, Libove teaches the use of a magnetic field detection system for non-contacting elements, wherein the sensing circuit comprises a voltage rectifier (302) having a first and second output (Col 9, Lines 14-43), a first peak detection circuit coupled to the first output (in so far as the system takes data and can determine a calculated voltage or load in the system, such a process is at least capable of determining a maximum value from a number of values), an inverting op-amp coupled to the second output (op-amp 300), and a second peak detection circuit coupled to the output of the inverting op-amp (as with the first output, in the absence of a more explicit structural recitation, any data formed by the op-amp is evaluated for calculations of current/voltage which necessarily allows for some maximum to be detected; Col 9, Lines 14-43).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the circuit of Walton to include the voltage rectifier and op-amp as taught by Libove.  Doing so merely constitutes the use of common structures and processes known for processing data from non-contacting magnetic fields (as acknowledged by Libove; Col 9, Lines 14-43) to yield a predictable result (MPEP 2143, Subsection I, A).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676